Citation Nr: 1203417	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-30 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for organic heart disease.  

2.  Entitlement to service connection for a psychiatric disorder, to include an anxiety reaction and depression.  

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION


The Veteran had active military service from August 1978 to August 1982, November 1984 to November 1986, and November 1987 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Due to a change in the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Cleveland, Ohio.  


REMAND

The substantive appeal received in October 2008 reflects the Veteran's request for a Central Office hearing in Washington, the District of Columbia before a Veterans Law Judge (VLJ).  A hearing initially scheduled for February 2010 was postponed and a new hearing was scheduled for January 2012.  However, in November 2011, the Veteran's representative submitted correspondence indicating that the Veteran wished to have a videoconference hearing at the RO before a VLJ instead of a Central Office hearing.  A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a videoconference hearing, nor has he withdrawn such hearing request.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


